IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,343


                            EX PARTE MARIO MARTIN, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 1166085 IN THE 228TH DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of a

controlled substance and sentenced to two years’ imprisonment. He did not appeal his conviction.

        Applicant contends, among other things, that he is actually innocent. The trial court made

findings of fact and concluded that Applicant has established that he is actually innocent. We agree.

Relief is granted. Ex parte Tuley, 109 S.W.3d 388 (Tex. Crim. App. 2002). The judgment in Cause

No. 1166085 in the 228th Judicial District Court of Harris County is set aside, and Applicant is
                                                                                                  2

remanded to the custody of the Sheriff of Harris County to answer the charge against him.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: May 5, 2010
Do Not Publish